 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDSwearingen Aviation Corporation and Rojelio Ordaz.Case 23-CA-5734-December 13, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERSJENKINS AND WALTHEROn May 14, 1976, Administrative Law JudgeAlmira- Abbot Stevenson issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel and Respondent filed exceptions and sup-porting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order as modified herein.Certain of Respondent's employees struck onAugust 25, 1975,2 to protest their dissatisfaction withRespondent's wage policies. As the AdministrativeLaw Judge correctly found, Respondent thereafterunlawfully discharged the strikers, thus convertingthe economic strike into an unfair labor strike.Subsequently, however, the strikers attempted toreturn to work. The Administrative Law Judgeconcluded that the strikers' various efforts to return,particularly their September 3 offer through theirrepresentativeRojelioOrdaz, did not constituteunconditional offers to return and therefore Respon-dent did not violate Section 8(a)(1) of the Act byrefusing to accept these offers. Upon our review ofthe evidence in the record, we disagree with thisconclusion of the Administrative Law Judge and findthat an unconditional offer to return was made byOrdaz on behalf of the strikers on September 3, andthatRespondent therefore violated the Act byrejecting this offer.It is clear that the employee group which hadwalked out on August 25 very shortly thereafterbegan attempts to reclaim their jobs. On August 26Ordaz telephoned Haines twice. During the first call,he asked, and was told, that the striking employeeshad, in fact, been discharged. In the second callOrdaz intended to make an offer for the employees toreturn to work but, as the Administrative Law JudgeIThe Respondent has excepted to certaincredibilityfindings made bythe Administrative Law Judge.It Is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderanceof all of therelevant evidence convinces usthat the resolutions are incorrectStandardDryWallProducts, Inc,91227 NLRB No. 32found, he never got an opportunity to do so. Instead,when Ordaz told Haines he was speaking for thosewho had walked out, Haines responded he hadnothing indicating Ordaz was their spokesman, andhe hung up on Ordaz.Later that day Ordaz was interviewed by a localtelevision station reporter and Ordaz apparentlyindicated to him that he had called Haines to extendthe employees' unconditional offer to return butHaines had hung up on him. The reporter then calledHaines and related Ordaz' message. Haines deniedsuch an offer had been made by Ordaz and thenrefused to answer a hypothetical question as towhether the strikers would get their jobs back if theypresentedHaines with an unconditional offer toreturn.Thereafter, on September 2, Ordaz met with Hainestodiscuss again the possibility of returning thestrikers to their former positions. Ordaz said he wasanxious to get the men back to work and had triedpreviously to make an unconditional offer- to returnbutHaines had hung up on him. This meetingproduced no definite results, however, because aproblem arose over Ordaz' inclusion of group leadersBuentello and Salazar on the list of employeesseeking reinstatement. Haines refused to reinstate thetwo as he deemed them supervisors. Ordaz, whosought the return of those on the list on an "all ornone" basis, said that before he responded to Haines'demand he would have to confer with the entiregroup. The parties agreed to meet the following day.Thereafter, on September 3, Ordaz returned andinformedHaines that he no longer representedBuentello and Salazar. Ordaz then presented Haineswith a paper stating: "Reinstate the Strikers uncondi-tionally, immediately as I proposed 8/27/75. RojelioS.Ordaz." 3 Haines stated that there had been nooffer made on August 26 and consequently he couldnot accept the memorandum. Ordaz replied that he _had tried to make an unconditional offer during theirtelephone conversation on that date but that Haineshad hung up the phone before he was able to do so.Haines stated that if Ordaz would change the date toSeptember 3, then the offer would be acceptable.After brief deliberation, Ordaz decided that the offeras set forth was final. Haines refused to accept it andOrdaz left.The Administrative Law Judge found that Ordaz,by including the date, August 27 (which should havebeen August 26), had conditioned the offer uponRespondent's acknowledging that an unconditionalNLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing her findings.2All dates are 1975 unless otherwise noted.3Ordaz admitted that the date appearing in the memorandum, August27, 1975, was an inadvertent error and should have been August 26, 1975. SWEARINGEN AVIATION- CORPORATION229offer to return had been made on August 26. Findingthat a condition which Respondent was not legallyrequired to accept had thus been attached to theemployees' latest, offer to return, the AdministrativeLaw Judge concluded that Respondent was neverconfronted with an unconditional offer to return bythe group and that Respondent did not violate theAct by rejecting the September 3 offer.Contrary to the Administrative Law Judge, we findthat Ordaz' written statement of September 3 evi-denced a clear intent on the part of the strikers toboth abandon the strike-and return to work uncondi-tionallyand that further, Ordaz' accompanyingremarksemphasized that fact. The presence of thedate August 27 (which should have been August 26)merely indicated that on September 3, as they hadintended but failed to communicate on August 26,the employees were offering unconditionally to returnto work. Consequently, we find that Ordaz' offer ofSeptember 3 was unconditional and imposed uponRespondent the responsibility of reinstating thestrikers.4Itsfailure to dosoy -wasa viola*ion ofSection 8(a)(1) of the ActsRemedyIn order to effectuate the policies of the Act, weshall order the Respondent to cease and desist fromthe unfair labor practices found here and by theAdministrative Law Judge and to take certain affir-mative action. In view of the nature of the unfairlabor practices, we shall order the Respondent tocease and desist from infringing in any manner uponemployee rights guaranteed by Section 7 of the Act.Altho7ugh there is some indication that all thestrikerswho were, unlawfully discharged have re-turned to work, this matter is not clearly establishedin the record. We shall therefore order that, in view ofour findings that the Respondent unlawfully refusedto reinstate the unfair labor practice strikers, listedbelow, Respondent shall offer each of them immedi-ate and full reinstatement without prejudice to theirseniority and other rights and privileges to theirformer jobs, discharging if necessary any employees4Our conclusion that the striking employees did make an unconditionaloffer to return on September 3 is buttressed by the events comprising theentire dispute.Haines' attitude was revealed when Haines, acting in directcontravention to Englebach's orders,did not merely replace the strikers butdischarged them And as late as September 3, after numerous events hadoccurred substantiating Ordaz' status as the group's spokesman,Hainescontinued to request evidence of Ordaz' authority to act as such. And,finally, the rejection of the September 3 offer because of the reference toAugust 27,"is indicative of the resistance put forth by Respondent in itsdealings with the striking employees.We also note that by September 3Ordazhad dropped Buentello and Salazar from the group request forreinstatement,thereby removing the condition on which the oral request forreinstatement foundered on September 2 This evidence of Respondent'soverall attitude adds support to our conclusion that Ordaz'offer to return onSeptember 3 was unconditional and that Respondent's rejection of said offerviolated Sec.8(ax 1) of the Act.hired as replacements for them, but, if those jobs nolonger exist, the Respondent shall offer them substan-tially equivalentpositions.The Respondentshall alsomake such employees whole for anyloss of earningsthey may have suffered byreason ofthe discrimina-tion againstthem by payment to each of them of asum of money equal to that they normally wouldhave earned from the date of their unconditionalrequest forreinstatement-which for employees JoePerez, Joe Sierra, and Pete Villarreal is August 25,1975, and for all the others, September 3, 1975-tothe date of Respondent's offer of reinstatement, lessany net earnings during such period. The backpayshall be computed in accordance with the remedialrelief policies set forth in F.W. Woolworth Company,90 NLRB 289 (1950), andIsis Plumbing & HeatingCo., 138 NLRB 716 (1962).The employees entitled to reinstatement are:Armand ArguelloRojelio OrdazVlademar CamachoRoy ParkmanManuel Enriquez, Jr.Merrill ParsonsCliftonGonzalesWillieMae PattersonJ.L.GonzalesBarry PattonJoe O. GutierrezJoe PerezJesseMaldonadoJoe SalazarCelestinoMartinezJoe SierraEdward MendiolaMario SoriaJim MorrisJohn ValdezJesus NietoPete VillarrealORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,SwearingenAviation Corporation, San Anto-nio,Texas, its officers,agents,successors, and as-signs, shall take the action set forth in the saidrecommended Order, as so modified:1.Add the following as paragraph 1(c):5The AdministrativeLaw Judge also foundthat striker Pete Villarrealdid not make an unconditionalofferto returnto work and therefore isentitled to reinstatement only upon apph^mtion.To the contrary, we find thatby informingVillarreal thatunder no circumstances, i.e.,with or without therequested 10-cent raise,would hebe rehired,Respondent created conditionsthat would tend to render any subsequentoffer byVillarreal futile. In sodoing, the RespondentviolatedSec. 8(a)(1) of the Act6For the reasons set forthby theAdministrativeLaw Judge, MemberWalther would adopt her finding thatOrdaz offerto return made onSeptember 3, in behalf of allthe striking employees,was not unconditionaland thereforewas lawfullyrejected. And, on the facts of this case,MemberWalther would not find that Respondent had created conditionsthat wouldhave made any subsequent offers to returnby Villarrealfutile.Consequently,hewould findthatVillarrealisentitled to reinstatementonly uponapplication. 230DECISIONSOF NATIONALLABOR RELATIONS BOARD"(c) Discouraging participation in activities protect-ed by Section 7 of the National Labor Relations Act,as amended, by refusing to reinstate, upon theirunconditional application for reinstatement, thoseemployees engaged in an unfair labor practice strike,or in any other manner discriminating against suchemployees in regard to their hire and tenure ofemployment.2.Substitute the following for paragraph 2(a) inthe Order:"(a)Reinstate immediately the below-named em-ployees and make them whole in the manner set forthin the Remedy section of the Board's Decision andOrder:CliftonGonzalesJ.L.GonzalesJoe O. GutierrezJesseMaldonadoCelestinoMartinezEdward MendiolaJim MorrisJesusNietoWillieMae PattersonBarry PattonJoe PerezJoe SalazarJoe SierraMario SoriaJohn ValdezPete VillarrealArmand- ArguelloVlademar CamachoManuel Enriquez, Jr.CliftonGonzalesJ.L.GonzalesJoe O. GutierrezJesseMaldonadoCelestineMartinezEdward MendiolaJim MorrisJesusNietoRojelio OrdazRoy ParkmanMerrill ParsonsWillieMae PattersonBarry PattonJoe PerezJoe SalazarJoe SierraMario SoriaJohn ValdezPete Villarreal3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to discharge, or dis-charge, our employees because they engage inprotected concerted activity.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theirexercise of rights guaranteed by Section 7 of theNational Labor Relations Act, as amended.WE WILL NOT discourage participation in activi-ties protected by Section 7 of the Act, by refusingto reinstate to their jobs, employees who engage inan unfair labor practice strike, when they uncon-ditionally ask to be reinstated.WE WILL immediately reinstate the below-named employees to their former jobs:Armand ArguelloRojelio OrdazVlademar CamachoRoy ParkmanManuel Enriquez, Jr.Merrill ParsonsWE WILL make whole the above-named em-ployees for any loss ofearningsthey may havesuffered as the resultof our unlawfuldiscrimina-tion against them.SWEARINGENAVIATIONCORPORATIONDECISIONSTATEMENT OF THE CASEALMIRA ABBOTSTEVENSON,Administrative Law Judge:This case was heard in San Antonio, Texas, January 19-21and February 25-26, 1976. The charge was filed by RojelioOrdaz August 29 and served on the Respondent September3,1975.The complaint was issued November 6, 1975,amended at the hearing, and duly answered by theRespondent.The issues are whether or not the Respondent violatedSection 8(a)(1) of the National Labor Relations Act, asamended, by refusing to allow the Charging Party topresent grievances on behalf of himself and other employ-ees and have them adjusted; - threatening to dischargeemployees if they intended to protest their wages, hours, orworking conditions;discharging strikers;and refusing toreinstate strikers upon their alleged unconditional offer toreturn to work.Upon the entire record, including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the General Counsel and the Respondent,Imake the following:FINDINGSOF FACT AND CONCLUSIONS OF LAWI.JURISDICTIONThe Respondent is a Delaware corporation engaged atSan Antonio, Texas, in the manufacture of commercialaircraft.During the past 12 months it has purchased goodsand materials valued in excess of $50,000 which wereshipped directly to its San Antonio, Texas, facility fromoutside Texas.The Respondent admits, and I conclude,that it is an employer engaged in commerce in the meaningof Section 2(6) and (7) of the Act. SWEARINGENAVIATIONCORPORATION231II.THE UNFAIR LABOR PRACTICES'A.IntroductionThe Respondent began production at the San Antonioaircraft manufacturing plant-here involved, as a subsidiaryof FairchildIndustries,in June 1972. National LaborRelationsBoard elections have been conducted among theproduction and maintenance employees of the plant everyyear,in September1973, November 1974, and December1975, all resulting in no majority for union representation.The following individuals were the Respondent's supervi-sors and agentsat relevant times: Thomas Haines, directorof employee relations; Paul Granada,assistantdirector ofemployee relations; Don Richards, plant superintendent;PaulGoetz, foreman; Jesse Arzola, foreman, and RayPlaca, foreman.This case concerns events which began shortly beforeAugust 25, 1975, the date a group of-production employeesstruck the Respondent over wages and working conditions.The Respondent concedes, and I find, that 22 of theemployees named in the complaint,2 walked out that day.With respect to the three other employees named in thecomplaint,the Respondent denied that Roger M. Corteztook part in the strike. No evidence was presented support-ing the allegationthat he participated, and I shall thereforerecommend that the complaint be dismissed as to him onthis ground. The Respondent contends that the remainingtwo strikers,Group Leaders Gilbert Buentello and CarlosSalazar,were supervisors within the meaning of the Act.B.Sequenceof Events1.Before August 25Beginningabout August 1, employees of Department 115and others began meeting together on the plant premisesduring breaktime and discussing their wages, the rise in thecost of living, and a July advertisement by the Company tothe effect that its business was improving. Group LeadersGilbert Buentello and Carlos Salazar asked Department115 Foreman Placa if he would meet with the departmentemployees and hear their complaints, but Placa said itwould be better for them to elect representatives and gothrough the regular grievance procedures provided in theemployee handbook. At a subsequent meeting, the employ-ees electedgroup representatives for that purpose, anddiscussedthe possibility of walking out if they could not getanywhere with their wage complaints. The Charging Party,Rojelio Ordaz, was elected a representative and assumedthe leadership of the effort.Shortly after that Ordaz heard from another employeethat the grievance procedure had been changed and, onAugust 21, Ordaz asked Foreman Placa if that was true;Placa,who had meanwhile learned of the change, showed1Where credibility is not specifically discussed, the facts are based onsubstantially uncontradicted evidence.2Armand Arguello, Vlademar Camacho, Manuel Ennquez, Jr., CliftonGonzales, J L. Gonzales, Joe O. Guitierrez, Jesse Maldonado, CelesunoMartinez, Edward Mendiola, Jim Moms, Jesus Nieto, Rojeho Ordaz, RoyParkman,Merrill Parsons,WillieMae Patterson, Barry Patton, Joe Perez,Joe Salazar, Joe Sierra, Mario Soria, John Valdez, Pete Villarreal.3 The facts as to the Ordaz-Haines meeting are based on Ordaz' creditedOrdaz a copy of a new handbook which did not provide foremployee-group representatives, but only for-the processingof individual complaints beginning with the immediatesupervisorwith appeals through the supervisory hierarchy.Ordaz had never before seen the new handbook, and Placatold him he could get one at the personnel office. Ordaz didso, and after the matter was discussed with Buentello and agroup of employees on breaktime, the employees agreedthatOrdaz would act as their spokesman and take thegroup's grievances through channels. Ordaz persuadedForeman Placa_ to arrange a meeting for him with PlantSuperintendent Don Richards to discuss the employees'grievances.2.August 25Ordaz met with Superintendent Richards and told himemployees were upset over the newspaper advertisementabout the Company's booming business and they needed araise becausethe cost of living was up. Richards explainedon a blackboard companycostsfor parts,- labor, and soforth, and its profit situation, and told`Ordaz that he coulddo nothing for the employees as far asraiseswereconcerned, but he would set up a meeting with Director ofEmployeeRelationsThomas Haines.This was done and Ordaz met with Haines and Richardsthat same morning. Ordaz began by asking Haines why thenew handbook contained nothing about a group represen-tative.Hainesreplied the procedure was eliminated becauseno one wanted to be a representative and the truegrievances were not getting through to him. Ordaz request-ed that the representative procedure be revived. AlthoughHaines said he could not recognize Ordaz as a spokesman,Ordaz testified that he nevertheless continued to speak forthe employees, and Haines did not shut him up, but listenedto him, as follows: He told Haines that the people reallyneeded a wageincrease,because the cost of living was up.Haines responded that he knew the cost of living was up.Ordaz went on 'to complain that the platforms employeesstood on to perform their work were insecure and mightfall,and there were shorts in electric wiring, and theseconditionswere dangerous for the employees.Hainesresponded that the maintenance department was small andit takes time to fix everything. Haines then told Ordaz hedid not want to cut him off, but Haines had to go to ameeting. Ordaz responded, "Mr. Haines,there are thingsdown there-there are things that might happen down therethat I would like to prevent, but so far I feel you haven'ttold me anything to tell the people." Haines replied, "Well,you do whatyou can, and that's all you can do."3Ordaz met with the group of 20 to 25 employees duringlunchbreak after his conversation with Haines. When theyasked what happened about the wage problem, Ordaz toldthem, "basically nothing, that I had gotten the runaround."After further discussion, the employees decided to walk out.testimony. Oddly perhaps at first glance,Haines testifiedto the effect thatthroughoutthismeetinghe steadfastly refusedto discusscomplaints of anyemployees other than Ordazhimself I donot credit Haines' version eventhough hepresentedallegedly corroborating notes purportedlymadeimmediately after this,and other incidents,because Haines struck me ascapable ofrearrangingevents tosuithis purposes and his account of thismeeting seemedartfully designed to fit in withhis subsequent refusal torecognize Ordaz as theauthorizedrepresentativeof the strikers 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the end of thee lunchbreak, 19 of them returned to theirwork stations, locked their toolboxes, and walked out.Others walked out shortly thereafter. Although Ordaz waspersonally opposed to walking out, he joined the others,and the group assembled in a nearby roadside park. StrikerJoe Sierra indicated, and Buentello and Ordaz ultimatelyreluctantly conceded, that the group decided, from thebeginning,they would return to work on an all-or-nonebasis.`A guard reported to Director of Employee RelationsHainesthat a group of employees hadgone out the gatetogether,and he contacted the superintendents and askedwhat happened. They reported 24 employees had walkedoff the job, they did not know why, but it was rumored thatmore mightwalk out. Haines immediately telephoned theFairchild director of employee relations, Clarence Engle-bach, and related what he knew.-Englebach told him he wasnot sure of the employees' status, that Haines shouldreplace them, but not discharge them. Englebach said thatthe most important consideration was to prevent furtherwalkouts as the Company could not afford a general strike,and Hainesshould do this by the "tactical maneuver" ofletting"the word leak out into the shops that the employeeswho had walked off the job had, in fact, been discharged,for walking off the job without permission of supervisors";and that Haines was to document everything that hap-pened.Haines then met with Factory Manager DonHoward 'and the four superintendents and directed them tocontact their foremen to let the word leak out that theemployees who walked-out had been dismissed for doingso.Hainestestified that he told his personnel staff (Assis-tantDirector Paul Granada and Haines' secretary) thatemployeeswere not to be discharged, and no paperworkwas to be processed to that end. When Haines obtained thetimecardsand prepareda listof those who had walked,Foreman Placa pointed out that two of them,Buentello andSalazar,were group leaders.Hainesthen directed thatBuentelloand Salazar be discharged that day, August 25,formisconduct, "supervisors involved in an employeedispute."The following testimony by nonstriking employees isundisputed: Jack Ellis -testified thatDepartment 116ForemanPaul Goetz told him and another employee thatthose who walked out were terminated. Henry Guerreroand Frank Martinez testified that-Department 117 Fore-man JesseArzola called his employees together thatafternoonin two, groups of 4-or 5 and 10 or 11 employees,and announcedthat those who walked out were terminatedand that anybody else who did so would also be fired.Moses Garcia testified that he went to the personnel officeabout 3:30 p.m. with another employee and told AssistantDirector Granada they wanted toseeHaines"about thepeople that walked out," and that Granada said it would dono good asthe people had been terminated for misconduct.4 Joe Perezwas recalled to his job September 2-or 3, 1975, by letter fromHaines tellinghim his "unconditional offer to return to your former positionat Swearingen is hereby accepted."5The factsas to these interviewsare based on the testimony of the threeemployees, whose demeanor was that of persons telling the truth as theyrememberedit,and whose testimony was mutually consistent. Theiraccountsof Haines' conduct on these occasions were also moreconsistentthan Haines'withhis otherconduct as found throughout the relevant period.Three department 116 employees who joined the strikereturned to the plant and had separate interviews withHaines that same afternoon. Joe Sierra told Haines hewould like to have his job back. Haines asked him why hehad walked out, and Sierra said it was not over wages butbecause the employees were being pressured too much, thesame production being required even with some employeeson layoff. Haines responded that he could not help Sierra ifhe wanted to talk about working conditions. Sierra asked,"What do you mean, do you mean I am fired?" and Hainestold him he was. Joe Perez told Haines he might have doneawrong thing, but he wanted his job back. Hainesresponded there was no way;.Perez had left without reasonand the Company could not tolerate walkouts; everybodymade mistakes and he just had to live with his. Perez askedifHaines would call him if he should see his way clear toaccept Perez' offer, and Haines agreed to do that .4 PeteVillarreal informed Haines he was willing to return to workifhe got a 10-cent raise which Foreman Goetz hadpromised him. Haines responded it would be againstcompany policy to give him a raise, that Villarreal wasterminated due to his walkout, and that he had made amistake and would have to live with it. Villarreal asked ifthat meant he could not go back to his job, with or withoutthe 10-cent raise, and Haines answered that was it .53.August 26Haines testified that he spoke with Englebach early onAugust 26, and was told to consider those who walked outto be economic strikers. Englebach approved the termina-tion of Group Leaders Buentello and Salazar, but affirmedhis instructionsthat no oneelse wasto be dismissed.Hainestestified he was in daily contact with Englebach from thenon and kept him informed, and that the company presidentagreed that the walkouts were economic strikers and thatthey would be accepted back upon their unconditionaloffers to return.NonstrikerMosesGarcia, referred to above, got in to seeHaines early on the morning of August 26, and told Haineshe wanted to talk about the people who walked out; butHainestold him he was not a spokesman or representative,and Haines would talk only about any individual problemsGarcia might have. Department 116 striker Jesus Nietoreturned to the plant about 10 a.m. and Foreman Goetztold him everybody who walked out was fired, and directedhim to sign a paperstating he was dismissedfor walking offthe job.Ordaz telephoned Haines twice on August 26. In the firstcall,Ordaz told Haines he had heardrumorsthat those whowalked out were fired and asked if that was true. Ordazcredibly testified that Haines responded, "Yes, the peoplethat walked out yesterday ... have been terminated forwalking off the job without their supervisors' permission." 66 1 do not credit Haines' testimony thathe told Ordaz that only he wasterminated,and that he nusspoke when he used the word "dismissed,"because he meant"replaced," as he had replacedOrdaz earlierthat morningOrdazwas generally more credible than Haines.As forHames' reference tohaving replaced Ordaz,this is as good a place as any,I suppose, to dispose ofHaines' testimony about replacing the strikers, none of which is credited for SWEARINGENAVIATIONCORPORATION233Ordaz telephoned Haines again 10 or 20 minutes later.He testified, and I believe him, that the purpose of this callwas to make an offer for the employees to return to work,but he never got a chance to do so. Ordaz and Hainestestified to the same effect that Ordaz told Haines he wasspeaking on behalf of the people who walked out, and thatHaines responded he had nothing to indicate Ordaz wastheir spokesman and would not recognize him as such, andhung up the telephone.About mid-afternoon a majority of the strikers met againat the roadside park and, a local television reporter, BobBranson, appeared and asked who their spokesman was.Upon being informed that Ordaz was the spokesman,Branson recorded an interview with him. The recording isnot in evidence, but the evidence indicates that Ordaz toldBranson the people were protesting wages and grievanceprocedures, and that they had been relieved of their jobs.Ordaz testified that he also told Branson that "I had tried-I had called Mr. Haines that morning and I told him that Ihad called him to offer the people back unconditionally,but he had hung up on me." Branson subsequently reachedHaines on the telephone and asked for a statement. Haines,having been informed that Branson was trying- to reachhim, read Branson the following statement:The company is somewhat confused about what hashappened. About all we know is that approximately 20out of a total of 380 employees walked off the jobyesterday at noon. They didn't indicate any particularreason for their action.We feel the majority of ouremployees are very satisfied with their jobs and produc-tion is continuing as normal.Branson told Haines that Ordaz said he had called Hainesand made an unconditional offer to return the men to workbut Haines had hung up on him. Haines -responded that nosuch offer had been made. Branson then asked if the menwould get their jobs back if they came to Haines with anunconditional offer, but Haines said he would not answer ahypothetical question.- The local television station carriedthe story twice that evening, with Ordaz identified as thespokesman for the group who walked out over pay andgrievance procedures. Branson said, among other things,that the men had been told not to come back and werewithout jobs and that, "The men say they will go back towork . . . unconditionally ... but Sweargin [sic I refuses tosay whether they would be allowed to do so."4.August 29Ordaz next telephoned Haines on August 29 to ask aboutthe -pay, checks of those who walked out, and Haines toldhim the checks were in the mail.5.September 2This was the next time Ordaz and Haines spoke to eachother. They met that day in Haines' office with employeeCamacho and Assistant Director of Employee RelationsGranada present.-Ordaz had called Haines earlier in the day and asked totalk about getting the people's jobs back, and Haines hadset - a time for their meeting, telling Ordaz to bringsomething to indicate he was the spokesman, suggesting apetition signed by them. Haines testified that he hadlearned by this time that Ordaz had spoken for the otherson television, and agreed to talk if Ordaz brought himinformation in writing that he was their spokesman. Ordazhad then met with the strikers in the park, and 23 of them(all but Perez) signed a petition prepared by Ordaz to thefollowing effect,"Since on or about August 1, 1975, we theundersigned have chosen Rojeho Ordaz to act as ourspokesman for the purpose of collective bargaining repre-sentativepertaining to rates of pay, wages, hours ofemployment, or other conditions of employment."At the meeting with Haines, Ordaz showed him thepetition, and Haines checked off the names. Ordaz said hewas anxious to get the people back to work. Hainesresponded that he wanted them back as well, and that oneor two were already back. Ordaz stated he had tried tomake an unconditional offer before but Haines had hungup on him. Haines said that two whose names were on thepetition-Group Leaders Buentello and Carlos Salazar-were terminated, and he would not reinstate them. Ordazprotested that they were "part of the group I represent .. .thatwalked out," and that the group decided from thebeginning that all or none would return to work. Hainessaid he would accept the other people but not the groupleaders, and Ordaz agreed to take the matter up with thepeople and meet with Haines again the next day.Ordaz returned to the park where approximately 20strikers awaited him. He told them what happened at themeeting. The employees, as well as Buentello and Salazar,agreed that the two group leaders would drop out and thatOrdaz was to no longer include them in the offer to returnto work.6.September 3This was the last meeting between Ordaz and Haines, andthey were in substantialagreementas to what occurred.Ordaz presented Haines with a copy of the petitionpreviously shown to him, with the names of the-two groupleaders still on it, but told Haines he no longer representedthem. Ordaz also presented a document to the followingeffect:the followingreason-the applicable rule provides that the Respondentbears the burden of proving that strikers have been permanently replaced(Truck Drivers and Helpers Local No 728,a/wInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America [GeorgiaHighway Express, Inc J v. N L KB.,403 F. 2d 921 (C.A D.C., 1968)).Yet theonly evidence presented by the Respondent consisted of testimony byHaines whohas been found not particularly credible; his testimony lackedthe specificity required such as-exactly who replaced whom and when, andno documentary support was offered as was done to support Haines' versionof other events, despite Haines' assertion that Englebach ordered him to"document everything," and that he followed that order by maintaining "aseparate hating" of which job was filled by which replacement. Moreover,Haines admitted he never told any striker he had been replaced. Alsounsupportedwas Haines' further testimony that the only reason heeventually, on a date he believed to be on September 18, offered "the jobsback to those people who walked off' was that the Company "had anincrease in our production schedule." 234DECISIONSOF NATIONALLABOR RELATIONS BOARDTo Reinstate the Strikers unconditionally, immediatelyas I proposed 8/27/75. Rojelio S. OrdazHainessaid he would not accept this document because ofthe date onit, asOrdaz had never made such a proposal onAugust 27 or any other previous date. Ordaz told him theAugust 27 date was wrong and should be August 26. WhenOrdaz tried to make an unconditional offer, Haines hungup the telephone, and when the television reporter hadpromised to tell Haines about the unconditional offer,Haines responded that he had hung up the telephonebecause hethought the conversation was over; he could notgo by what the reporter said as the reporter had beenincorrect as to other facts; and that the only offer Haineshad received had been made on September 2 and was on anall-or-none basisincluding the two group leaders. However,Haines continued, if Ordaz would change the date on thedocument from August 27 to September 3, he would acceptit,as no unconditional offer had been made before thelatter date. Ordaz protested that he would have to checkback with the strikers before he could change the date.Realizing thenthat this was his "final offer," Ordaztestified, he extended the document to Haines again andasked himif he would accept it. Haines responded he wouldnot. Ordaz left and has not been in touch with Haines sincethat day.Hainestestified that if he had accepted thedocumentwith the August 27 date on it, he might havethereby acknowledged that an unconditional offer hadbeen madeon that date and possibly accepted liability forbackpay from that'date, whereas any offer received beforeSeptember'3had been on an all-or-none basis including thetwo group leaders.C.Supervisory Status of Group Leaders GilbertBuentelloand Carlos SalazarThe position of group leader was established in June1972, when the Respondent first began operating the plant.The plant hierarchy consisted, and consists, of the factorymanager,production superintendents, foremen, and groupleaders.The original job 'description for the position ofgroup leader was as follows:Organizationally the group leader falls between theforeman and the worker on the floor and assists theforeman in performing his responsibilities as well asperforming work within his classification group. Groupsize averages about ten people, but could be larger orsmaller depending on needs of the group.Principal duties include the following:1.Assigns work to members of group in order tomaintainproper work flow, and keep employees active-ly working.II.Trains employees in group on work methodsand techniques.III.Coordinates the efforts of all employees ingroup.IV.Checks machines, equipment, incoming materi-als and completed work.V.Records information, such as time and produc-tion data.VI.Directsworkforce and makes significant re-commendations to foremen regarding personnel deci-sions such as: hiring and firing, promotion and transfer,pay adjustments and disciplinary action.VII.Regularly performs all tasks of workers inoccupational group when not involved in supervisory oradministrative duties.NoTE: Since Group Leader will spend at least 20% oftime performing work, he loses his exemption under theFair Labor Standards Act and is subject to overtimepayment at 1-1/2 times hourly rate for hours worked inexcess of 40 per week.When the group leader position was set up, there were400 to 500 rank-and-file employees in the plant. By thespring of 1973, when the Regional Director excluded groupleaders from the unit found appropriate for a Boardelection on the ground that they were supervisors,7 theplant had reached its peak complement of approximately700 employees; there were approximately 50 group leaders,20 foremen, and 4 or 5 production superintendents. Duringthe ensuing 2 years, the complement was reduced as a resultof layoffs until the Respondent found itself with too manygroup leaders. In June 1974, it "deactivated" about half ofthem, including Buentello and Salazar. Thereafter, some,including these two, were "reactivated."Buentello and Salazar were appointed group leaders indepartment 110 in 1972 on the recommendation of Fore-man Ray Placa. It is undisputed that Buentello and Salazarwere included in a basic supervisory workshop given to allgroup leaders and foremen, and that they exercised the fullauthority spelled out in their job descriptions until theirdeactivization on June 24, 1974, except that the groupleaders ceased to recommend wage increases in November1973 because the Respondent went to an automatic wageincrease system for its employees.Salazar was "reactivated" as group leader, department115, by ForemanDon Ashmore (who did not testify) July 8,1974.Ray Placa took over Department 115 in November1974, and on his recommendation, Buentello was reactivat-ed on November 25, 1974. Both Buentello and Salazarreceived wage increases to $4.13, 25 cents more than thehighest pay for their crewmembers, at the time of theirreactivation. In August 1975, there were 22, to 24 employeesinDepartment 115, and three group leaders-Buentello,Salazar, and Joe Gonzales (who did not testify).Buentello and Salazar testified that after their reactiva-tion they continued to perform only the nonsupervisoryduties they had performed as inactive group leaders.Employee Relations Director Haines and Foreman RayPlaca testified that the group leader job description hasnever been changed and that all active group leaderspossess and exercise the authority given therein except forrecommending merit increases, as they have done in thepast.Department 115 is engaged in two operations, fuselagemate and laydown. Aircraft under construction are moved7Case 23-RC-3920. The Regional Director found among other thingsmade effective recommendations regarding employing, discharging, promot-that group leaders spent 60 percent of their time directing employees, andmg, transferring, and disciphnmg employees. SWEARINGENAVIATIONCORPORATION235through these operation& on a schedule of 16 days infuselagemateand 8 days in laydown, with four or fiveplanes being worked on at all times.In fuselage mate, aplane is placed in a jig where the forebodysection, nose,tail, and quarter panels are fitted, mounted,-and assembledinto a fuselage.The plane is then removed from the jig,inspected,and defects reworked.It isthen placed in alaydown position where basic environmental systems,plumbing,and electrical wiring are installed; groundworkfor ailerons, rudder, and stabilizer is done; ventral fin andtail cone arefitted and installed; floor-board installationscompleted; and the inspection procedure is then repeated.Short and long body planes are manufactured, and thelength of the body determines the size of the crews assignedin fuselage mate,6 to 8 per group leader for short bodies,and 7 to 10 for long bodies. There are four to six membersin a crew inlaydown. Crewmembers are shifted aboutfrequently depending on production needs and qualifica-tions.Much of the testimony about the authority and responsi-bility of these two group leadersis insharp dispute. 1-havegiven it allthe thoughtful consideration demanded by therealizationthat the reinstatement and backpay of all thestrikersdepends to a large extent on how this issue isresolved. I have concluded that Haines had no directknowledge of Buentello's and Salazar's duties and authori-ty, but based his testimony solely on the job description andhis surface observation of-group leaders generally. More-over, I do not credit entirely either Foreman Placa, on theone hand,or Buentello,Salazar,and Camacho, on theother.Without-ruling on all indicia of supervisory authorityconcerningwhich conflicting evidence was received, thefollowing factual findings are based on the comparativepersuasiveforce of the testimony in light of the probabilitieson the record as a whole.Thus, I find, as Placa and Buentello testified, that the twogroup, leaders spent about 50 percent of their time workingalongside their crewmembers. I also find that they spent theother 50 percent of their time as follows:Based essentially on Placa's testimony, I find that hereceived weekly and daily time schedules on the planesmoved into the department, and met regularly with thegroup leaders and discussed the schedules and worked outthe assignments of crewmembers with them, the groupleaders determiningthemakeup of crews subject to anychanges Placa might make because he did not consider acrewmemberqualified- to do the work to which assigned.I also find that these group leaders directed the work oftheir crews. Thus, Foreman -Placa persuasively testified thathe wasacquainted with the qualifications of the employeesin-his department, including what each can do, but he couldnot supervise the work of 22 to 24 employees in all the tasksthey performed and he relied on his group leaders tosupervise their work,maintainthe workflow, coordinate the8 1 do not credit Buentello's testimony that the statement to this effectwhich appears in his prehearing affidavit in the present tense was meant toapplyonlyto the period before his deactivation.9 Because the signing of the logbook and the initiation of MRB actionappear to be of such importance to the quality of the work performed, Idiscredit Buentello and Salazar that all employees had the same authority inthis respect, and credit Placa that only the group leaders and foremen hadsuch authority.efforts of their crewmembers, record time and productiondata, and check out the fixtures, tools, and materials.Buentello's statement affirmed that he spent 50 percent ofhis time directing employees as to what type of workneeded to be done to- accomplish the production schedulesas set by the foreman, showing employees how certain toolswere to be used, and indicating the correct procedures to beundertaken.8-Buentello and Salazar also visually inspected completedwork and either signed the logbook indicating that the workwas ready for the attention of the inspection department; orinitiatedMRB (Material Review Board) action, indicatingthat a major mistake had been made and requesting theinspection department to call in the engineering depart-ment to prescribe the corrective steps to be taken, andthereafter signed the logbook certifying that the correctedwork was ready for inspection.9It is also clear that these group leaders shared with Placesthe authority to approve employees' timecards, a prerequi-site for their being paid.I credit Placa that he relied on the group leaders to trainprobationary employees or assign them to an experiencedemployee for training, and to give him their evaluation as towhether probationers should be retained and if so. at whatgrade level, discrediting as improbable Buentello's assertionthat all new employees "were supposed to be experienced."In addition, Placa's testimony that he relied on therecommendations of the group leaders in selecting employ-ees for layoff and discipline found support in Salazar'sconcession that he discussed with Placa employees whowere excessively absent, and recommended-that they not befired yet, and that they were not fired, and on anotheroccasion Placa asked his opinion as to who should beselected for layoff although Salazar could not recall theresult.The credible evidence also shows that Director ofEmployee Relations Haines included Salazar in a Septem-ber 1974 briefing to the effect that as supervisors groupleaders were not allowed to participate in or interfere withemployee activities in connection with the forthcomingNovember 1974 Board election; and Foreman Placacautioned both Salazarand Buentello,about 3 weeksbefore the -August 25 walkout when they asked him to meetwith his employees and hear their complaints, that theywere supervisors and must remain neutral in such mat-ters.i0 In the spring of 1975 Salazar and Buentello attendedcollege levelmanagement courses at company expense;although they did not wear a coat and tie or sit at a desk asPlaces did, they wore distinctive identification badgesdifferent from those worn by rank-and-file employees andsimilar to those worn byforemen and superintendents; andthey were assigned planned reserved parking spaces, aswere other group leaders, foremen, and superintendents,but not rank-and-file employees.10There was no direct denial of Placa's testimony to this effect I cannotcredit the testimony of Salazar and Buentello that in response to a questionthey put to Placa during the summer of 1975 he told them they were notactually supervisors but were merely working groupleaders.This testimonywas denied by Placa, was inconsistent with other facts found, and Salazarand Buentello were unable to satisfactorily explain their failure to mentionthis alleged incident in their preheating affidavits. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDFinally, the Charging -Party, Rojelio Ordaz, crediblytestified that Buentello and Salazar told him shortly beforeAugust 25 they knew, they would be fired if they participat-ed in the walkout as they were not supposed to get involvedbecause of their positions as group leaders.'1Without challenging the supervisory status of the groupleaders generally, the General Counsel insists that these twoparticular group leaders were not permitted by theirforeman,Ray Placa, to exercise any of the indicia ofsupervisory authority. Placa certainly came through as astrong, knowledgeable, and efficient foreman. Nevertheless,the facts recited above show that his group leaders. spentonly 50 percent of their time engaged in production work.The remainder of their time was regularly spent ineffectively_ recommending assignments, certifying timeworked for pay purposes, and directing the work ofcrewmembers. In view of the variety, complexity, andpreciseness of the functions performed in the, department,direction of the work so as to maintain quality and flow tomeet time targets cannot be found to be merely routine northe group leaders', role merely that of conduits or messen-gers, as in the cases cited by the General Counsel. Itherefore fmd that the direction provided by the groupleaders was responsible direction requiring the exercise ofindependent judgment.,As Buentello and'Salazar also madeeffective recommendations as to selection for layoff,discipline, and retention of probationary employees, re-ceived higher pay than their crewmembers, and that theywere treated as, and were aware that management consid-ered them to be, supervisors, I find that Buentello andSalazar were supervisors within the meaning of Section2(11) of the Act.12D.Conclusions1.The complaint alleges that on August 25 Director ofEmployment Relations Thomas Haines violated Section8(a)(1) by refusing to allow the Charging Party, RojehoOrdaz, to present grievances on behalf of himself and otheremployees and have them adjusted: I have found, however,based on Ordaz' testimony, that Haines did not refuse tolisten to the complaints voiced by Ordaz as the spokesmanfor the group of employees who subsequently chose to walkout concertedly in their meeting on that date. But even ifHaines had so refused, I am aware of no authority forconcluding that such conduct would have violated the Act.Hugh H. Wilson Corporation v. N.LRB.,414 F.2d 1345(C.A. 3, 1969), cited by the General Counsel, affirms theright of Ordaz and the other employees involved herein toband together for the purpose of presenting their comp-laints concerning wages and grievance procedures, and theprotection afforded them by Section 7 of the Act againstretaliation by the Respondent for engaging in such concert-ed activity for their mutual aid or protection. InTextileMachine Works, Inc., et al.,96 NLRB 1333, 1360 (1951),also cited by the General Counsel, the Board held that theemployer could not retaliate against an employee forrefusing its order that he act as the representative ofgrieving employees where he and they did not wish it andtherewas no contract obligation to that effect. But inneither of these cases, nor in any other case I know of, has itbeen held violative of Section 8(axl) for an employer torefuse to entertain and adjust grievances in circumstancessuch as those present here where there is no collective-bargainingagreementwith an exclusive representative ofemployees in an appropriate unit requiring it to do so.Accordingly, I conclude that this allegation must bedismissed.2.The complaint alleges in effect that foreman andadmitted agent Jesse Arzola threatened employees withdischarge if they should strike in protest of their wages,hours, or working conditions. As found above, based on theundisputed testimony of nonstrikers Henry Guerrero andFrankMartinez, Foreman Arzola called his employeestogether in two groups on the afternoon of August 25 andannounced that those who had walked out were terminatedand anybody else who did so would be fired. Thoseannouncements constituted infringements on the employ-ees' right to engage in protected concerted activity and, Iconclude, were clear violations of Section 8(a)(1) of theAct.133.The complaint alleges that the Respondent dis-charged the strikers in violation of Section 8(a)(1). TheRespondent contends that none of the strikers exceptGroup Leaders Buentello and Salazar were actually dis-charged.Iagreewith the Respondent to the extent that itstermination of Buentello and Salazar, found above to havebeen supervisors, for engaging in the walkout was not aviolation of the Act which does not protect such conduct bysupervisors, and I conclude that the allegation with respectto them should be dismissed.14Whether or not the remaining employee strikers wereactually discharged, the Respondent's conduct, describedin its own words as a "tactical maneuver" to prevent thespread of the strike,, in leaking the word through itssupervisors and management personnel to its employeesthat the strikers were discharged, and in Haines' tellingstrikers Perez, Sierra, and Villarreal they were dischargedand telling Ordaz that all the strikers were discharged, asfound above, was, without more, unlawful interference withemployees' right to engage in concerted activity andviolative of Section 8(a)(1).15Moreover, I agree with theGeneral Counsel that the evidence justifies the inferencethat the strikers were, in fact, discharged. Although Hainestestified to the contrary, I have found him not to be acredible witness.Moreover, I have found that Haines told11 1 do notcreditBuentello'sself-serving version to the effect that he toldOrdazhis positionas group leader would bring about his termination as theinstigatorof the walkout. Ordaz' version was not controverted by Salazar.12 SeeWisconsin River Valley District Council of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO v. N.LRB.,532 F.2d 47 (C.A.7, 1976);Weather-Shield Corporation,222 NLRB 1171 (1976);Hermet, Inc,222 NLRB 29 (1976);Schultz, Snyder & Steele Lumber Company,198 NLRB431(1972);Milford Fabricating Company, Inc.,193 NLRB 1012 (1971).13MatlockTruck Body & Trailer Corp.,217 NLRB 346 (1975).14 SeeNLRB.v.Big Three Welding EquipmentCompany,359 F.2d 77(C.A. 5,1966);Oil CityBrassWorks v. N.L.R.B.,357 F.2d 466 (C A 5, 1966).15Shopmen'sLocal UnionNo. 733,International Associationof Bridge,Structural and Ornamental Iron Workers,A FL [Kerrigan Iron Works, Inc Iv.N.LRB.,219 F.2d 874 (C.A. 6, 1955);MaxvilleStone Company,166NLRB888 (1967) SWEARINGEN AVIATION CORPORATION237three strikersindividually they were terminated, and toldOrdaz all the strikers were terminated.16 The most commonway of proving a discharge is the presentation of testimonythat an employee was told by someone with authority thathe was discharged. Here, the evidence indicates that theemployees affected took Haines at his word and consideredthemselvesdischarged, as Ordaz told television reporterBranson(and as Branson understood and broadcasted).Haines neverdisavowed these statements, and as none ofhis conduct thereafter was inconsistent with them,17 I, too,take him at his word, as credibly repeated by the GeneralCounsel's witnesses, and find that he discharged the strikersbecause they struck,as hesaid, and conclude that hethereby violated Section 8(a)(l) of the Act as alleged in thecomplaint,18 and converted the strike into an unfair laborpractice strike.194.The complaint alleges that the strikers offeredunconditionally to return to work and the Respondentrefused to reinstate them. The Respondent contends suchan offer was never made.It is wellestablished that strikers, whether economic,discharged, or unfair labor practice strikers, are entitled toreinstatementonly upon their unconditional application.20I find that Joe Sierra and Joe Perez applied unconditionallyfor reinstatement on August 25, and that the Respondentviolated Section 8(a)(1) by refusing their offers because theyhad joined the strike 2i I further find that the offers of theremainingstrikersweremade by and through RojelioOrdaz, who was their designated spokesman and represen-tative from and after August 21 for the purposes ofpresentingtheir grievances to management and for purpos-esof offering to return to work.22 Moreover, Ordazinformed Foreman Placa,- Superintendent Richards, andDirector of Employment Relations Haines on August 25 ofthis representative status. At the end of the interview withHaines,Ordaz' statement that "there are things that mighthappen down there-that I would like to prevent, but so far Ifeet you haven't told me anything to tell the people," clearlyput Haineson notice of the possibility of strike action, and,when the walkout occurred almost immediately thereafter,of the nature of the dispute, the strike, and the leadershipstatus of Ordaz.23 When Haines thereafter on August 26refused to recognize Ordaz as spokesman, and on Septem-ber 2, after admittedly knowing that Ordaz had spoken forthe, strikers on television, conditionedmeetingwith Ordaz"to talk about getting these people's job back" on Ordaz'16Although this conduct certainly exceeded Englebach's order thatHaines merely let the word leak out that the strikers were discharged,Hainesalso did not replace the strikers as Englebach purportedly told him to do.17Hanley Dawson Chevrolet,Inc.,168 NLRB 944 (1967),and other casescited by the Respondent are not applicable on this point, as factors such asdisavowal letters to purportedly discharged employees,relied on in thosecases to find no intent to discharge,are not present here18Crenlo,Divisionof GFBusiness Equipment,Inc v N.L.RB, 529 F.2d201 (CA.8, 1976).19Winn-Dixie Atlanta, Inc.,207 NLRB 290 (1973);Astro Electronics, Inc,188 NLRB572 (1971).20N.L.R B. v. International Van Lines,409 U S. 48 (1972),LarandLeisurelies,Inc.,222 NLRB 838 (1976);Winn-Dixie of Atlanta,Inc, supra,Astro Electronics,Inc., supraThe General Counsel does not contend and theevidence does not establish that it would have been futile for the strikers inthis case to apply for reinstatement.CfValley Oil Co.,Inc,210 NLRB 370(1974).21 I find that Pete Villarreal did not make an unconditional offer duringhis interview with Haines on the same daybringing documentary evidence of Ordaz' representativestatus,Haines was merely trying to "hide behind [his I ownself-constructed wall of obstinance," a technique which theBoard has said cannot succeed "Under a statute requiringcooperative attitudes-to achieve industrial peace ... 1124 asthe General Counsel contends.Nevertheless, I have found that there existed an agree-ment among the strikers from the beginning that theywould return to work on an all-or-none basis.' Ordaz'attempts to offer the return of the strikers, and the offer hemade to Haines on September 2, were made on that basis,including the return of Buentello and Salazar. As I havefound that these two group leaders were supervisors, theRespondent was not legally compelled to reinstate them,and all such attempts and offers were therefore -notunconditional.25That impediment was removed when Haines and Ordazmet again and-finally on September 3. If Ordaz intended,and conveyed, an unconditional offer on that day, there-fore, the strikers are home safe. The only offer he made thatday, however, was backdated to August26. Thus, he"beganthe meeting by extending a document containing a writtenrequest that the Respondent "Reinstate the Strikers uncoil-ditionally, immediately as I proposed 8/27/75," explainingforthwith that the date intended was August 26. I agree withtheRespondent that this offer was conditional on theRespondent's acknowledgment that an unconditional offerhad been made on August 26, and that the Respondent wasnot legally required to accept it. Moreover, even thoughHaines expressed his willingness to accept Ordaz' offer if hewould change the date to September 3, Ordaz clearlyindicated he was not authorized by the strikers to do that. Itherefore find that these strikers never made an uncondi-tional offer to return to work,26 and that the allegation thatthe Respondent violated the Act by refusing to accept suchan offer should be dismissed as to all strikers except JoeSierra and Joe Perez.M. REMEDYIn order to effectuate the policies of the Act, I recom-mend that the Respondent be ordered to cease and desistfrom the unfair labor practices found and to take certainaffirmative action. In view of the nature of the unfair laborpractices, the Respondent will be ordered to cease anddesist from infringing in any manner on its employees'22Phaostron Instrument and Electronic Company,146 NLRB 996 (1964),enfd 344 F.2d 855 (C.A. 9, 1965).23Haines' implication that Moses Garcia, when he visited Haines' officeon the morning of August 26 "to talk about the people that walked out" wasclaiming to be the spokesman of the strikers is without ment. Garcia was nota striker, and he made no such claim.24The Barnsider, Inc.,195 NLRB 754, 764 (1972). See alsoN L R.B v.Regal Aluminum,Inc,436 F.2d 525 (C.A. 7,197 1);Richard L Cannady andJane Cannady d/b/a Bob White Target Company, Division of Cannady SupplyCo.,189 NLRB 913, 923 (1971), andPhaostron Instrument and ElectronicCompany, supra.25Cf.American Optical Company,138 NLRB 681, 682 (1962);Tex-TuftProducts, Inc.,138NLRB 628 (1962).Okla-Inn d/b/a Holiday Inn ofHenryetta,198 NLRB 410 (1972), where the mere inclusion of the name of anineligible employee on the list of strikers wishing to return was held not torender their offer conditional, is clearly inapposite.26 See cases cited in fn.25 above. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights guaranteed by the Act.N.L.R.B. v. Entwistle Manu-facturing Co.,120 F.2d 532 (C.A. 4, 1941).Although there is some indication that all the strikers whowere unlawfully discharged have returned to work, thismatter is not clearly established in the record. I shalltherefore recommend the remedy usual to such cases asthis, to be carried out by the Respondent to the extent it hasnot already done so. Joe Sierra and Joe Perez havingunconditionally offered to return to work, the Respondentwill reinstate them immediately with backpay from August26, 1975, until their reinstatement. The Respondent willnotify the remaining strikers whose names are listed infootnote 2 of this Decision immediately that each will bereinstatedupon making proper application and theirbackpay" shall commence 5 days following such uncondi-tional applications. All reinstatements shall be to the jobsformerly held or, if such jobs no longer exist, to substantial-ly equivalent jobs, without prejudice to seniority or otherrights and privileges, dismissing if necessary persons hiredsince proper applications are made. All backpay will becomputed in the manner prescribed in F. W.WoolworthCompany,90 NLRB 289 (1950), with interest at 6 percentper annum as provided inIsis Plumbing & Heating Co.,138NLRB 716 (1962).Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER27The Respondent, Swearingen Aviation Corporation,' SanAntonio, Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening to discharge, or discharging, employeesbecause they engage in protected concerted activities.(b) In any other manner interfering with, restraining, orcoercing employees in their exercise of rights guaranteed bySection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Reinstate immediately Joe Sierra and Joe Perez; and,upon their unconditional application, offer to the below-named employees immediate and full reinstatement, andmake them whole in the manner set forth in the Remedysection of this Decision.Armand ArguelloVlademar CamachoManuel Enriquez, Jr.CliftonGonzalesJ.L.GonzalesJoe O. GuitierrezJesseMaldonadoCelestinoMartinezEdward MendiolaJim MorrisJesusNietoRojelio OrdazRoy ParkmanMerrill ParsonsWillieMae PattersonBarry PattonJoe SalazarMario SoriaJohn ValdezPete Villarreal(b)Preserve and, upon request, make available to theBoard or its agent, for examination and copying, all payrolland social security payment records, timecards, personnelrecords and reports, and all other records necessary . toanalyze the amount of backpay due.(c) Post at its plant in San Antonio, Texas, copies of theattached noticemarked "Appendix." 28 Copies of saidnotice, on forms provided by the Director for Region 23,after being duly signed by the Respondent's representative,shallbe posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Director of Region 23, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not specificallyfound herein.27 Inthe event no exceptions are, filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order and all objections thereto shall be deemedwaived for all purposes.28 In the event that the Board's Order is enforced by a Judgment of aUruted States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read"PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "